DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 and 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s claims 13 and 14 are towards a “vehicle” in dependent claims 13 and 14, however said dependent claim is dependent from a method claim, claims 1 and 12, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a mental process of generating a threat assessment on the basis of receiving environment data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements disclose generic computing components, such as an radar sensor arrays. Mere instructions to apply an exception using a generic hardware cannot provide an inventive concept.
	Claims 1 and 8 recite an apparatus and method for analyzing sensor data and generating a threat sensor based on the captured environment data.
	The applicant is broadly claiming the concept of recognizing and obtaining information regarding the incident occurring in the environment of the subject vehicle. The judicial exception is not integrated into a practical application. In particular the independent claim recites an invention for generating a threat assessment associated with the geographical location and time associated with the route of the subject vehicle. Thus, the claims are directed to an abstract idea of a mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of mere environment data collection. Thus, the claim is directed to an abstract idea. Thus, the claim is not patent eligible.
	Claims 2-7 and 9-15 recite a system and method for further defining a mental process for further determining environment data using sensor data such as a radar system and an image 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. U.S. Pub. No. 2014/0184399 (“Lim”).
Regarding claim 1 as best understood, Lim discloses a sensor system for a vehicle comprising: 
at least one radar sensor arrays mounted on a portion of the vehicle; an analysis system receiving radar data from the at least two radar sensor arrays, (see at least [¶ 0005] For example, a BSD (Blind Spot Detection) system is a system that detects vehicles in a rear using two radars mounted on the rear of a vehicle and detects an approaching vehicle in the dead zone in the rear and warns the driver of the approach.)
wherein the analysis system comprises a processor and a stored data set, and (see at least [¶ 0032] In addition, the control unit 60 may be configured to store the position and distance of the approaching objects 4 and 5 and determine whether the paths of the approaching objects 4 and 5 cross the boundary 12 of the concern area, using at least two or more stored positions and distances (S40).)
wherein the processor adapted to generate an assessment threat from the received radar data and the stored data set (see at least [¶ 0005] An LCA (Lane Change Assist) system is a system that promotes safe driving of a vehicle by detecting a vehicle approaching at a substantially high speed from behind and warning the driver of the approaching vehicle, and by warning the driver again when changing to a lane in which an approaching vehicle is traveling.)

Regarding claim 8 as best understood, Lim discloses a method for 
analysis of a plurality of sensor data to generate an assessment threat from one or more objects, wherein the sensor data comprises at least radar data and the method comprising: (see at least [¶ 0005] For example, a BSD (Blind Spot Detection) system is a system that detects vehicles in a rear using two radars mounted on the rear of a vehicle and detects an approaching vehicle in the dead zone in the rear and warns the driver of the approach.)
receiving the radar data from at least one radar sensor array; processing the radar data using a processor and a stored data set to identify the one or more objects; and (see at In addition, the control unit 60 may be configured to store the position and distance of the approaching objects 4 and 5 and determine whether the paths of the approaching objects 4 and 5 cross the boundary 12 of the concern area, using at least two or more stored positions and distances (S40).)
generating the assessment threat from the one or more objects based on the processed radar data (see at least [¶ 0005] An LCA (Lane Change Assist) system is a system that promotes safe driving of a vehicle by detecting a vehicle approaching at a substantially high speed from behind and warning the driver of the approaching vehicle, and by warning the driver again when changing to a lane in which an approaching vehicle is traveling.)

Regarding claim 13 as best understood, Lim discloses a vehicle comprising the sensor system of claim 1 (see at least [¶ 0031] The control unit 60 may be configured to set a concern area 10 around a vehicle 1 (S20). The vehicle 1 equipped with the system that generates a warning of a rear collision according to an exemplary embodiment of the present invention, may be defined as a concern vehicle 1.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, and further in view of Franke et al. U.S. Pub. No. 2004/0032493 (“Franke”).
Regarding claim 2 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose at least one image sensor mounted on the vehicle.
However, Franke teaches the sensor array of claim 1, further comprising at least one image sensor mounted on the vehicle (see at least [¶ 0020] It has proved to be especially advantageous either to use the first and/or the second sensor per se in each case, or to use them in common as a stereoscopic sensing system for the interior and/or exterior of the vehicle. Consequently, the recorded information of each sensor which is formed at least by two individual sensors is, for example, formed by two surveillance cameras or from two digital cameras, two infrared cameras, two laser point sensors or two radar sensors or a combination of two such individual sensors in such a way that a stereoscopic evaluation of the sensing range is possible with two individual sensors.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Franke teaches at least one image sensor mounted on the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, and further in view of Gottawald et al. U.S. Patent No. 7,268,722 (“Gottawald”).
Regarding claim 3 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose wherein the at least one radar sensor array comprises a plurality of antenna elements.
However, Gottawald teaches the sensor system of claim 1, wherein the at least one radar sensor array comprises a plurality of antenna elements (see at least [claim 5] An angle-resolving antenna system for pulse radar applications in automotive technology, comprising: two radar sensors for determination of distance information and angular deviation, each of the two radar sensors including a separate transmitting antenna and receiving antenna; an evaluation unit for obtaining the angular deviation from receiving signals of the two radar sensors in unlike switching states; and plurality of receiving antenna exciters columns that are combined into one antenna array in order to achieve beam shaping in an azimuth direction; wherein receiving antennas of the two radar sensors are configured to be switchable with regard to main beam direction and beam width.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Gottawald teaches wherein the at least one radar sensor array comprises a plurality of antenna elements.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Franke as applied to claim 2 above, and further in view of PARK et al. U.S. Pub. No. 2016/0372832 (“PARK”).
Regarding claim 4 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose wherein the plurality of radar elements are mounted in a strip
However, PARK teaches the sensor system of claim 2, wherein the plurality of radar elements are mounted in a strip (see at least [¶ 0009] The prior reference related to the present embodiment is Korean Patent Publication No. 10-2012-0012617 (10 Feb. 2012) that discloses a micro strip antenna of a radar system for vehicles.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. PARK teaches wherein the plurality of radar elements are mounted in a strip.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate the teachings of PARK by wherein the plurality of radar elements are mounted in a strip. Doing so allows structural placement of the radar sensors to the subject vehicle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, and further in view of Rao et al. U.S. Pub. No. 2009/0045928 (“Rao”).
Regarding claim 5 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose wherein the at least two radar sensor arrays are mounted further at least partially on a side portion of the vehicle.
However, Rao teaches the sensor system of claim 1, wherein the at least two radar sensor arrays are mounted further at least partially on a side portion of the vehicle (see at least [¶ 0015] Turning now to the drawings wherein like numbers depict like structures, and particularly to FIG. 1, system 10 is comprised of at least two radar sensors 12, 14, one on each side of the vehicle, which may be positioned on a host vehicle 16, such that they are in the rear 18 and on sides 20 of the vehicle so that any blind spots are under surveillance.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Rao teaches wherein the at least two radar sensor arrays are mounted further at least partially on a side portion of the vehicle
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate the teachings of Rao by including at least two radar sensor arrays are mounted further at least partially on a side portion of the vehicle. Doing so allows receiving environment data all around the subject vehicle, including the vehicle sides.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Franke as applied to claim 2 above, and further in view of Izadian et al. U.S. Pub. No. 2018/0149742 (“Izadian”).
Regarding claim 6 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose wherein the at least one image sensor is mounted on a top portion of the vehicle.
However, Izadian teaches the sensor system of claim 2, wherein the at least one image sensor is mounted on a top portion of the vehicle (see at least [¶ 0017] For example, the number of antennas, transceivers, and other components as well as the overall layout of an example radar system may differ. A vehicle may have a top-mounted sensor unit. The sensor unit may include both radar and lidar sensors. In some examples, the sensor unit may include other sensors as well, such as cameras, etc. For example, the radar unit on the top of the vehicle may include four different receiving radar units that are rotated.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Izadian teaches wherein the at least one image sensor is mounted on a top portion of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate the teachings of Izadian by including at least one image sensor is mounted on a top portion of the vehicle. Doing so allows receiving environment image data all around the subject vehicle.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1 and 8 above, and further in view of Levinson et al. U.S. Patent No. 9,612,123 (“Levinson”).
Regarding claim 7 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose wherein the processor is further adapted to update the stored data set.
However, Levinson teaches the sensor system of any of the above claims, wherein the processor is further adapted to update the stored data set (see at least [claim 16] The method of claim 4, further comprising: characterizing a difference between the one or more map portions of the stored data set of three-dimensional map data and the local map; and using at least part of the local map and at least part of the one or more map portions to update the stored data set of three-dimensional map data.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Levinson teaches wherein the processor is further adapted to update the stored data set.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate the teachings of Levinson wherein the processor is further adapted to update the stored data set. Doing so allows attaining most up to date environment information in order for efficient route navigation for an autonomous vehicle.

Regarding claim 10 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose updating the data set.
However, Levinson teaches the method of claim 8, further comprising updating the data set (see at least [claim 16] The method of claim 4, further comprising: characterizing a difference between the one or more map portions of the stored data set of three-dimensional map data and the local map; and using at least part of the local map and at least part of the one or more map portions to update the stored data set of three-dimensional map data.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Levinson teaches updating the data set.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate the teachings of Levinson by updating the data set. Doing so allows the subject vehicle to access the most up to date environment information.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 8 above, and further in view of Smith et al. U.S. Pub. No. 2007/0066233 (“Smith”).
Regarding claim 9 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose receiving image data from at least one image sensor and additionally using the image data to generate the assessment threat.
Signals from the cameras/sensors 102 can be accessed by the network at any time. In addition, the remote cameras/sensors 102 may include on-board image and data analysis software to trigger high-priority communications within the wireless network if a threat is detected. A detected threat triggers wireless communication, which sends streaming video (and any other sensor data) through the network that is immediately available to both security offices at the base station 106 and security personnel in patrol vehicles 104 (using a laptop computer). This capability allows nearly instantaneous threat assessment.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Smith teaches receiving image data from at least one image sensor and additionally using the image data to generate the assessment threat.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate the teachings of Smith by receiving image data from at least one image sensor and additionally using the image data to generate the assessment threat. Doing so allows receiving environment image data all around the subject vehicle to supplement the radar sensor information for more accurate navigation of the subject vehicle.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Levinson as applied to claim 10 above, and further in view of Nasser et al. U.S. Pub. No. 2017/0106857 (“Nasser”).
Regarding claim 11 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose wherein the updating comprises identifying a known object and comparing received sensor data with expected values in the data set.
However, Nasser teaches the method of claim 10, wherein the updating comprises identifying a known object and comparing received sensor data with expected values in the data set (see at least [¶ 0005] According to yet another embodiment of the invention, there is provided a method for use with a vehicle collision system that includes receiving data from a plurality of sensors, identifying one or more object(s) in a field-of-view extending along a side surface of the vehicle based on the received data, calculating an expected vehicle path based on current vehicle trajectory, comparing the expected vehicle path with the one or more object(s) in the field-of-view to determine a potential for collision between the side surface(s) of the vehicle and the one or more object(s) in the field-of-view, calculating an estimated time-to-collision between the vehicle and the one or more detected object(s) in the field-of-view, determining a highest threat object based on the estimated times-to-collision, and comparing a time-to-collision for the highest threat object with a series of thresholds to selectively determine a remedial action to avoid the collision.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Nasser teaches wherein the updating comprises identifying a known object and comparing received sensor data with expected values in the data set.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate the teachings of Nasser by updating comprises identifying a known object and comparing 

Regarding claim 12 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose wherein the identifying comprises identifying at least one of a horizontal object and a vertical object from the image data.
However, Levinson teaches the method of claim 11, wherein the identifying comprises identifying at least one of a horizontal object and a vertical object from the image data (see at least [Fig. 2] AND [¶ 0008] FIG. 2 is a schematic view illustrating representations of potential side collisions with another vehicle and with stationary objects…)

    PNG
    media_image1.png
    258
    247
    media_image1.png
    Greyscale

Figure 1: FIG. 2 is a schematic view
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Levinson teaches wherein the identifying comprises identifying at least one of a horizontal object and a vertical object from the image data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Levinson and Nasser as applied to claim 12 above, and further in view of Breed et al. U.S. Patent No. 7,629,899 (“Breed”).
Regarding claim 14 as best understood, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Lim fails to explicitly disclose a vehicle control system for receiving the generated assessment threat and initiating vehicle actions in response to the generated assessment threat
However, Breed teaches the vehicle of claim 12, further comprising a vehicle control system for receiving the generated assessment threat and initiating vehicle actions in response to the generated assessment threat (see at least [Claim 29] The method of claim 28, further comprising: determining an evasive maneuver onboard the first vehicle in response to the collision threat; and transmitting the evasive maneuver to the second or third vehicles.) Thus,
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. Breed teaches a vehicle control system for receiving the generated assessment threat and initiating vehicle actions in response to the generated assessment threat.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate the teachings of Breed by including a vehicle control system for receiving the generated assessment threat and initiating vehicle actions in response to the generated assessment threat. .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. U.S. Pub. No. 2014/0184399 (“Lim”) in view of PARK et al. U.S. Pub. No. 2016/0372832 (“PARK”).
Regarding claim 15 as best understood, Lim discloses a sensor array comprising being mountable on a vehicle body (see at least [¶ 0005] For example, a BSD (Blind Spot Detection) system is a system that detects vehicles in a rear using two radars mounted on the rear of a vehicle and detects an approaching vehicle in the dead zone in the rear and warns the driver of the approach.)
Lim fails to explicitly disclose the sensor array to comprise a plurality of radar antennas arranged in a strip-manner on a substrate. However, PARK teaches the sensor array to comprise a plurality of radar antennas arranged in a strip-manner on a substrate (see at least [¶ 0009] The prior reference related to the present embodiment is Korean Patent Publication No. 10-2012-0012617 (10 Feb. 2012) that discloses a micro strip antenna of a radar system for vehicles.)
Thus, Lim discloses a sensor array comprising radar sensors mounted to a vehicle for obstacle detection. PARL teaches the sensor array to comprise a plurality of radar antennas arranged in a strip-manner on a substrate.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim and incorporate the teachings of PARK and include the sensor array to comprise a plurality of radar antennas 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668